 Case: 1:20-cv-00177-TSB-KLL Doc #: 30 Filed: 04/15/20 Page: 1 of 1 PAGEID #: 826




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DEREK FOLLEY,                                         Case No. 1:20-cv-177
     Petitioner,
                                                      Black, J.
        vs.                                           Litkovitz, M.J.

LIZ BANKS, CEO, et al.,                               ORDER
      Respondents.


        Petitioner has filed a pro se motion for a writ of habeas corpus pursuant to 28 U.S.C. §

2241. (Doc. 1). In a separate Report and Recommendation issued this date, the undersigned has

recommended that petitioner’s habeas corpus petition (Doc. 1) be dismissed without prejudice.

        Petitioner’s pending motions (Doc. 3–4, 6–9, 12–16, 19–22, 24–27) are therefore DENIED

as moot.

        The Court’s Order of March 20, 2020 directing the Clerk of Court not to accept any

additional filings from petitioner until respondent has filed a return of writ (Doc. 28) is hereby

VACATED.

        IT IS SO ORDERED.


Date:      April 15, 2020
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge
